Citation Nr: 1701867	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  16-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus type II, also claimed as hyperglycemia, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for hyperlipidemia, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to service-connected disability.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to in-service herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to in-service herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to in-service herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to in-service herbicide exposure.

9.  Entitlement to service connection for prostate disability, to include as due to in-service herbicide exposure.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

11.  Entitlement to service connection for gastrointestinal disability, claimed as acid reflux, to include as secondary to service-connected disability.

12.  Entitlement to service connection for bilateral hearing loss disability.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to an initial rating in excess of 30 percent for other specified trauma and stressor-related disorder.

15.  Entitlement to an effective date earlier than March 31, 2014 for the award of service connection for other specified trauma and stressor-related disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction is with the RO in Detroit, Michigan.

Consistent with the RO's action in this case, the Board has characterized the Veteran's claim for hyperglycemia as a claim for diabetes mellitus type II, as noted on the title page.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board observes that, after the RO's last adjudication of the claims, the Veteran's attorney submitted additional evidence for consideration in this appeal.  Notably, none of the evidence is relevant to the denied claims for peripheral neuropathy, hyperlipidemia, and prostate disability.

The issues of entitlement to service connection for gastrointestinal disability, hypertension, erectile dysfunction, bilateral hearing loss, and tinnitus, as well as the claim for an increased rating for other stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange in Vietnam.

2.  Diabetes mellitus type II is presumed due to Agent Orange exposure.  

3.  Coronary artery disease is presumed due to Agent Orange exposure.

4.  Elevated lipids is laboratory findings and not a disability; it has not been shown that the Veteran has any disability associated with elevated lipids (other than the separately-claimed coronary artery disease and hypertension) that manifest in service or is related to service.

5.  Peripheral neuropathy of the right and left upper and lower extremities did not manifest with weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.

6.  Peripheral neuropathy of the right and left upper and lower extremities did not manifest in service or within one year of separation from service and is not otherwise related to service.

7.  The Veteran does not have a prostate disability, to include prostate cancer, that is presumed to be service-connected in veterans exposed to Agent Orange.

8.  A prostate disability did not manifest in service and is not otherwise related to service.

9.  On March 14, 2014, the Veteran filed an original claim for compensation for depression; neither an informal nor a formal claim for benefits was received prior to that date.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).  

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).  

3.  A disability manifested by hyperlipidemia (elevated lipids) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service or to service-connected disability; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service or to service-connected disability; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

6.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service or to service-connected disability; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

7.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service or to service-connected disability; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

8.  A prostate disability was not incurred in or aggravated by service or to service-connected disability; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

9.  The criteria for an effective date earlier than March 31, 2014, for the award of service connection of other specified trauma and stressor-related disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the claims for service connection for diabetes mellitus type II and coronary artery disease, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran was provided the required notice as part of his application to participate in the Fully Developed Claim Program, submitted with his VA Form 21-526EZ, received in March 2014, along with an October 2014 notice letter - received prior to the adjudication of his claims.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records, VA treatment records, and all of the identified and available post-service private treatment records.

The Veteran has not been afforded a VA examination with respect to his claims for service connection for hyperlipidemia, peripheral neuropathy, and prostate disability for opinion as to whether these disabilities are related to service or service-connected disability. 

For the reasons explained in greater detail herein below, no such examination is required because the evidence does not suggest that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service or a service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.

A VA examination under the standards of McLendon is not warranted in this case.  In regard to the claimed hyperlipidemia, there is no indication of current disability (other than those separately claimed).  With respect to the claimed peripheral neuropathy and prostate disability, there is no credible, probative evidence suggesting persistent or recurrent symptoms since service, or the suggestion of a relationship between service and/or service-connected disability. Notably, while the Board is awarding service connection for diabetes mellitus, the medical records reflect that the Veteran's peripheral neuropathy is deemed idiopathic in nature and not due to diabetes mellitus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 817 (28th Ed. 1994) (defining idiopathic as "of unknown causation."  Thus, the Board finds that the duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims.  A mere conclusory generalized statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes cardiovascular disease and organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus and ischemic heart disease, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309(e) must be manifest to a degree of 10 percent or more at any time after service).  

Service personnel records confirm that the Veteran served in Vietnam at the Phu Cat Air Base in 1966 and 1967.  Based on his service in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other tactical herbicides.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A. Diabetes Mellitus

With respect to the claimed diabetes mellitus, post service VA treatment records reflect diagnosis and treatment of diabetes mellitus type II in 2016.  A March 2016 report indicates that the Veteran was taking Metformin oral medication and had cut out sweets and treats from his diet.

The Veteran was exposed to herbicides during active service, and as noted above, he has a current diagnosis of diabetes mellitus.  Moreover, as the record establishes that the Veteran's diabetes mellitus requires oral medical and diet control with reduced sugars, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, service connection for diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

B. Coronary Artery Disease

An October 2014 report notes that the Veteran was first diagnosed with coronary artery disease 9 months prior.  No associated symptoms were reported.  His current level of activity included the ability to walk briskly and perform moderate exercise.  He stated that at times, if he pushed himself with strenuous workouts, he had some pain in his chest but it quickly went away.  He had undergone bypass surgery in 2014 with 2 stents.  He was taking Metoprolol and Nitrostat.

VA treatment records in 2016 also document diagnosis of coronary artery disease.  

38 C.F.R. § 3.309 provides that ischemic heart disease includes acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, and stable/unstable and Prinzmetal's angina, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  38 C.F.R. § 3.309(e), Note 3.

The Veteran was exposed to herbicides during active service, and as noted above, he has a current diagnosis of coronary artery disease.  Moreover, as the record establishes that the Veteran's coronary artery disease requires continuous medication, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, service connection for coronary artery disease is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

C. Hyperlipidemia

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed hyperlipidemia and hypercholesterolemia.  His March 1968 separation examination indicates that the heart and vascular system were found to be normal.

Following service, private and VA treatment records dated since 2007 reflect assessment of hyperlipidemia.  

However, hyperlipidemia is a laboratory finding and is not disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  The Board defers to the Secretary's determination of abnormal laboratory findings not meeting the definition of the term "disability" as used for VA purposes, which refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See generally Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).

In this case, a disability associated with elevated cholesterol or lipids that manifested in service or is related to service has not been shown.

The Board acknowledges that treatment records also reflect diagnosis of cardiovascular conditions including coronary artery disease and hypertension; however, these disorders have been separately claimed and are thus separately addressed in this decision.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hyperlipidemia.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).





D. Peripheral Neuropathy 

The Veteran also contends that he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities, as he believes these disabilities are also related to his in-service herbicide exposure.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed peripheral neuropathy.  The extremities and neurological system were indicated to be normal on discharge examination in March 1968, and he denied related complaint on report of medical history at that time.

Following discharge from service, a March 2009 VA treatment record reflects that the Veteran presented for treatment to establish case due to onset of peripheral neuropathy.  It was noted that EMG findings from November 2008 were abnormal, suggestive of mild to moderate peripheral neuropathy owing to the findings of the motor nerve conduction velocities of the peroneal and tibial nerves bilaterally, as well as absent sural nerve responses.  The treatment provider noted that an MRI from August 1997 showed evidence of ascites per recurrent disc herniation or epidural fibrosis.  The Veteran reported that he felt a burning sensation in his feet most days.

After a review of systems and physical examination, the Veteran was assessed with peripheral neuropathy.

Continued VA treatment records reflect diagnosis of unspecific idiopathic peripheral neuropathy.  A March 2016 report notes that the Veteran experienced daily neuropathy in the feet around 7 to 8 p.m., not associated with diabetes.

With respect to the claim for service connection on a presumptive basis as due to Agent Orange exposure, the Board again acknowledges the Veteran's Vietnam service and post-service diagnosis of peripheral neuropathy.  However, while service connection on a presumptive basis for acute and subacute peripheral neuropathy may be granted, pertinent regulations indicates that this peripheral neuropathy meant transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  This is not claimed.

In this case, there is no indication of diagnosis or treatment for peripheral neuropathy within weeks or months of exposure.  Rather, peripheral neuropathy is not noted until 2008, more than 40 years after the Veteran's presumed exposure to herbicides in Vietnam.  Accordingly, service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted on a presumptive basis.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection.

Here, there is no lay or medical evidence that the claimed peripheral neuropathy had its onset in service or is otherwise related to service.  The service treatment records are silent for related complaints or diagnoses, and in fact, the extremities and neurologic system were noted to be normal at discharge. 

The Veteran has not alleged that he had symptoms of peripheral neuropathy in service or until many years thereafter, and the first evidence of the claimed disorders is in 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection).  See 38 C.F.R. § 3.303(b). 

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's peripheral neuropathy and service, and the Veteran has not expressed any relationship to service outside of herbicide exposure.

Thus, based upon the cumulative record, the Board concludes that the claimed peripheral neuropathy of the bilateral upper and lower extremities first manifest years post service and that there is no nexus to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent there is any indication that the claimed peripheral neuropathy may be related to a service-connected disability, the probative evidence of record does not support such a finding.  Rather, the Veteran's peripheral neuropathy has been noted to be idiopathic, and it was noted to be not related to his recently-diagnosed diabetes mellitus in 2016.

Finally, to the extent that the Veteran and his attorney advance their own interpretation of his medical condition indicating that his current peripheral neuropathy is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he was a layperson, conflicts with Jandreau).  Neither the Veteran nor his attorney has offered any specific contentions as to why he believes that this disability is related to service outside of his Agent Orange exposure.  In any event, the probative value of these general assertions in this regard is outweighed by the evidence outlined above documenting the onset of peripheral neuropathy many years after service with no suggestion that such disability has been caused and/or aggravated by an inservice event, to include herbicide exposure, or service-connected disability.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for bilateral upper and lower extremity peripheral neuropathy.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).





	E.  Prostate Disability	

The Veteran also contends that he is entitled to service connection for a prostate disability, as he believes that this disability is also related to his in-service exposure to Agent Orange.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed prostate disability, and the genitourinary system was indicated to be normal on discharge examination in March 1968.

Post-service private and VA treatment records reflect that the Veteran has been diagnosed with prostate enlargement (hypertrophy).  An October 2007 report notes that the Veteran had been diagnosed with benign prostatic hypertrophy years ago, and the course had been progressively worsening with moderate intensity.  Prostate specific antigen levels were normal.  He was scheduled for transurethral resection of the prostate (TURP).  

A March 2009 VA treatment report notes a history of benign prostatic hypertrophy with TURP performed in September 2007.

Continued VA outpatient treatment records note assessment of benign hypertrophy of the prostate without urinary obstruction.  

However, the Veteran has not been diagnosed with a prostate disorder subject to presumptive service connection under 38 C.F.R. § 3.309(e). This regulation provides that presumptive service connection for prostate cancer is warranted; however, benign prostatic hypertrophy is not among the listed disorders.  Accordingly, service connection for a prostate disability as presumed as due to in-service herbicide exposure is not warranted.

Again, the Board will adjudicate the claims on a theory of direct entitlement to service connection.  See Combee, 34 F.3d at 1039.  
	
Here, there is no lay or medical evidence that the claimed prostate disability had its onset in service or is otherwise related to service.  The service treatment records are silent for related complaints or diagnoses, and in fact, the genitourinary system was noted to be normal at discharge. 

The Veteran has not alleged that he had symptoms of a prostate disability in service or until many years thereafter, and the first evidence of any of the claimed disorder is in 2007.  While private treatment records reflect that the condition existed for many years, a prostate disability dating to the Veterans service approximately 40 years prior is not indicated.  See Maxson, 230 F.3d at 1333.  See 38 C.F.R. § 3.303(b).

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's benign prostatic hypertrophy and service, and the Veteran has not expressed any relationship to service outside of herbicide exposure.

Finally, to the extent that the Veteran and his attorney advance their own interpretation of his medical condition indicating that his current peripheral neuropathy is related to service, the Board again acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  Neither the Veteran nor his attorney has offered any specific contentions as to why he believes that this disability is related to service outside of his Agent Orange exposure. In any event, the probative value of these general assertions in this regard is outweighed by the evidence outlined above documenting the onset of prostate disability many years after service with no suggestion that such disability has been caused and/or aggravated by an inservice event, to include herbicide exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a prostate disability, to include as due to exposure to herbicides.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

III.  Earlier Effective Date

Pertinent to the VA laws and regulations in effect at the initiation of the appeal, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than March 31, 2014 for the grant of service connection for a psychiatric disorder, characterized as other specified trauma and stressor-related disorder.  He expressed disagreement with the effective date assigned but did not allege any specific error with the effective date assigned.  See Notice of Disagreement received in October 2015.

To the extent that Veteran is not asserting that he filed an earlier formal or informal claim, prior to March 31, 2014; as noted above, the provisions of 38 U.S.C.A. § 5110(a) require that the effective date shall not be earlier than the date of receipt of application therefor.

The Veteran filed his original claim for compensation for depression on March 31, 2014.  See VA From 21-526EZ, Veteran's Application for Compensation and/or Pension.  The record does not contain evidence of the Veteran having filed any claim prior to March 31, 2014.  Thus, the record is against the assignment of an effective date prior to March 31, 2014.

The Board acknowledges that the Veteran had indicated that he was treated for psychiatric problems earlier than 2014.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (citing Brannon, 12 Vet. App. at 35).  

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Overall, the Board must apply the statutory and regulatory guidelines for determining the effective date of an award of disability compensation as set forth in 38 U.S.C.A. § 5110 which essentially provides that the effective date of an award of compensation will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Thus, what is material in this case is when the records show that the claim for compensation for a psychiatric disorder was filed, despite the fact that the Veteran may have a diagnosed psychiatric disorder at an earlier time point.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for compensation with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Veteran has not advanced any other specific contentions in support of his claim for an earlier effective date.

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for other specified trauma and stressor-related disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.





ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for coronary artery disease is granted.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to an effective date earlier than March 31, 2014, for the award of service connection for other specified trauma and stressor-related disorder, is denied.


REMAND

The Board's review of the claims file reveals that additional development on the remaining claims on appeal is warranted.

In regard to the claims for service connection on appeal, and as noted above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that he is entitled to service connection for a gastrointestinal disability and erectile dysfunction, as he believes that these disabilities are secondary to service-connected disability or for medications used to treat his service-connected disabilities.  He has submitted medical articles on the association between psychiatric disorders and gastrointestinal difficulties.  

The Veteran was afforded a VA examination in September 2015, at which time the examiner diagnosed gastroesophageal reflux disease (GERD) and erectile dysfunction.  That examiner determined that the claimed gastrointestinal disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner then addressed the Veteran's claim for secondary service connection, noting that the Veteran's medical records did not support a diagnosis of posttraumatic stress disorder (PTSD), and therefore a secondary opinion relating this condition to PTSD is not warranted.

The Board finds that this opinion is inadequate, as it fails to address the Veteran's contentions regarding his claim for secondary service connection, especially with regard to the medications used to treat his service-connected disabilities.  Moreover, while the Veteran is not service-connected specifically for PTSD, he is service-connected for a trauma disorder, and the examiner did not provide an opinion with respect to any secondary relationship to this diagnosed, service-connected disorder.

For the foregoing reasons, the Board concludes that the September 2015 examination is inadequate, and remand for addendum opinion on these matters is warranted. 

In regard to the claimed hypertension, the Veteran likewise contends that this disability is related to his in-service exposure to herbicides.  VA recently publicized the latest update of its research, which found a possible association between hypertension and herbicide exposure.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  In addition, the Veteran also contends that this disability is secondary to his service-connected disabilities.  See November 2014 Notice of Disagreement.  Given that the Veteran's service-connected disabilities now include coronary artery disease, the Board believes that an examination with opinion on the nature and etiology of this claimed disability is necessary to decide the claim.  

Finally, with respect to the claimed bilateral hearing loss disability and tinnitus, the Veteran has expressed that these disabilities are related to his in-service noise exposure as a military policeman, or that they are secondary to his service-connected psychiatric disorder.

The Veteran was afforded a VA audio examination in July 2015, at which time the examiner answered in the affirmative as to whether the Veteran's right ear hearing loss was at least as likely as not caused by an event in service.  However, the examiner then noted that, due to lack of a significant threshold shift in service, it was less likely than not that the Veteran's right ear hearing loss is a result of noise exposure in service.  As for the left ear, the examiner also concluded that  it was less likely than not that the Veteran's left ear hearing loss is a result of noise exposure in service, due to the lack of significant threshold shift in service.  The examiner further expressed that, because the current hearing loss cannot be attributed to noise exposure while in service, neither can a symptom such as tinnitus as it is often related to the noise exposure which would have caused the hearing loss.

The Board notes that the VA examiner provided conflicting responses with respect to right ear hearing loss.  Further, while the examiner based her opinion largely on the lack of threshold shift in service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

With respect to the claim for increase rating for other specified trauma and stressor-related disorder, the Veteran contends that the disability has worsened since his last examination in July 2015.  He expressed that he suffered from panic attacks, memory loss, and irrational anger.  The Veteran's attorney submitted a statement noting that the Veteran's symptoms were sufficient to meet the criteria for a full diagnosis of PTSD, and also noted that the Veteran had been diagnosed with anxiety and depression as well.

In the July 2015 examination, the examiner determined that the Veteran met the criteria for other specific trauma and stressor-related disorder, but not PTSD.  The examiner also assigned a separate diagnosis of anxiety disorder, but expressed that this disability was not related to service as the symptoms onset prior to service, and there was no connection to any in-service event or injury.  

The Veteran's attorney has pointed out that recent VA treatment records document assessment for PTSD, as well as anxiety disorder and depression.  He expressed his contention that these disabilities were comorbid and should be considered in the rating for the Veteran's psychiatric disorder.  He also noted that the VA examiner did not indicate whether the Veteran's anxiety disorder was aggravated in service.

To ensure that the record reflects the current severity of the Veteran's service-connected psychiatric disorder, more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected other specified trauma and stressor-related disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to obtain from the VAMC copies of all outstanding pertinent records of evaluation and/or treatment of the Veteran as well as complete records from the Escanaba Vet Center.

2.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  After all records and/or responses have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his other specified trauma and stressor-related disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected other specified trauma and stressor-related disorder.  

The examiner should report all signs and symptoms necessary for rating the Veteran's under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's other specified trauma and stressor-related disorder.

In addition, the examiner is requested to identify all psychiatric diagnoses that apply, and indicate whether such psychiatric disorders were incurred or aggravated in service, or is secondary to his other specified trauma and stressor-related disorder.  The examiner is asked to specifically consider and address whether a diagnosis of PTSD is warranted, and also indicate which symptoms are attributable to each diagnosed psychiatric disorder, to the extent possible.

The examiner must provide a complete rationale for all the findings and opinions.

4.  Then, the AOJ should take all indicated action to deliver the claims folder to an appropriate examiner other than the examiner who provided the September 2015 examination and opinions regarding the claimed gastrointestinal disability and erectile dysfunction.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current gastroesophageal reflux disease and erectile dysfunction 1) was incurred in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to specifically include his service-connected psychiatric disorder, diabetes mellitus, and coronary artery disease and any medications used to treat these disabilities. 

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should provide a complete rationale for any conclusions reached.

5.  The AOJ should also refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed hypertension.  The entire claims file must be made available to the designated examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension 1) had its onset in service or is otherwise medically related to service, to include presumed exposure to Agent Orange therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include diabetes mellitus, coronary artery disease, and psychiatric disorder.  In providing this opinion, the examiner should consider all relevant research addressing a potential association between hypertension and herbicide exposure, to include http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

6.  The AOJ should also refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed bilateral hearing loss and tinnitus.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a hearing loss disability and tinnitus.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disability and/or tinnitus was incurred in service or are otherwise medically related to service, to include noise exposure therein.  If not, the examiner should address the Veteran's contentions regarding a relationship between hearing loss/tinnitus and psychiatric disorder and the submitted medical literature, and provide an opinion as to whether either disability was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include his service-connected psychiatric disorder. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

7.  After completing all indicated development, and any additional development deemed warranted, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


